Citation Nr: 1536333	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left partial medial meniscectomy with degenerative joint disease of the left knee.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active service from in the U.S. Navy from August 1991 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Board remanded these claims for additional development.  The case has been properly returned to the Board for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by complaints which include frequent episodes of locking, pain, and effusion into the joint.  

2.  The Veteran is not shown to be unable to secure or maintain substantially gainful employment due to service-connected disability.  

CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015).

2. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in June 2007 and November 2012.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in December 2007 and September 2012.  The resulting reports describe the Veteran's left knee disability, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds compliance with its October 2011 remand directives.  In that remand, the Board remanded the issue an increased disability rating for a left knee disability for a new examination.  The Board also directed that VA satisfy its duty to assist the Veteran for his TDIU claim by providing him with a Form 21-8940, Veteran's Application for Increased Compensation Based on  Unemployability.  The Veteran was sent a notice letter that included the VA Form 21-8940. The Veteran was also afforded a new examination for his left knee in September 2012.  Thus, there has been compliance with the Board's Remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's left knee disability has been rated under DC 5258, which assigns a 20 percent rating for dislocations of the semilunar cartilage, with frequent episodes of locking, effusion, and pain. 38 C.F.R. § 4.71a, DC 5258 (2015).

Since other DCs applicable to the Veteran's left knee may be applicable, the Board will include other potentially relevant DCs in its analysis.  

For instance, limitation of leg motion is governed by DCs 5260 and 5261.  DC 5260 concerns limitation of leg flexion.  Under that DC, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that Code section, a 30 percent rating applies where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

As for DC 5257, a maximum 30 percent rating is warranted for severe knee impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

DC 5256, which addresses ankylosis of the knee, will also be considered.  Under DC 5256, extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  Knee ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating, while knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating.  A favorable angle in full extension, or slight flexion between 0 and 10 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5256.

The Veteran filed a claim for service connection for a left knee disability in June 2007.  Of record is a private treatment note that documents an evaluation of the Veteran's left knee.  The Veteran had been receiving steroid injections to treat knee pain at that point.  Symptoms reported were swelling and pain.  The pain was described as shooting over the lateral aspect of the lower leg.  A physical examination revealed some swelling over the anterior aspect of the knee.  There was moderate tenderness along the medial joint line on palpation.  There was also medial tenderness along the lateral joint line.  Measuring the Veteran's range of motion, the attending physician noted full extension and flexion that ended at 110 degrees.  The Lachman's, Valgus, and McMurray's tests were all negative.  Assessing the Veteran with left knee degenerative joint disease, the attending physician administered a left knee injection to treat the pain.  

VA first afforded the Veteran an examination for his left knee claim in December 2007.  During the clinical interview, the Veteran complained that his left knee pain was gradually getting worse.  Symptoms present at the examination were pain, weakness, stiffness, swelling, instability or giving way, locking, fatigability, and lack of endurance.  The Veteran reported the pain as constant, the pain level going up to 10/10 at times.  The precipitating factors would be standing, walking, or any physical activities.  There was no history of dislocation or recurrent subluxation.  

Regarding the effects his knee had on his usual occupation and daily activities, the Veteran reported stopping his employment as a firefighter in June 2007 due to the pain in his left knee rendering him unable to meet his job requirements.  Regarding his daily activities, the Veteran stated that he was unable to carry anything that weighed more than 40 pounds.  He had difficulty walking up and down steps and moving from a sitting position to standing position.  The Veteran also explained that he was unable to flex the knee while sitting and that he had to keep the knee in the extension position.  

Using a goniometer, the examiner measured the Veteran's forward flexion as 0 to 90 degrees with extension ending at 0 degrees.  These values remained the same after repetitive use testing.  The left knee joint was painful on motion from beginning to end in both extension and flexion.  The examiner reported that pain, lack of endurance, incoordination, and fatigue were noted on repeated use.  However, no change was noted in range of motion.  There was no ankylosis of the left knee.  All stability tests for the left leg were normal.  The examiner did note edema and effusion.  Concluding, the examiner diagnosed the Veteran with severe degenerative joint disease and status post left partial medial meniscectomy with residuals.  Pain, fatigue, weakness, lack of endurance, and incoordination limited the Veteran's left knee flexion by 50 degrees from the normal range.  

Based on this examination, the RO awarded the Veteran service connection for his left knee and assigned a 20 percent disability rating.

Next, VA treatment notes from April 2011 document the Veteran reporting for an orthopedic consultation for his left knee.  He reported that his left knee pain had progressively worsened over the previous three years.  A physical examination showed mild swelling in the suprapatellar pouch in the left knee.  Forward flexion was 0 to 115 degrees and extension ended at 0 degrees with moderate discomfort.  There was no instability.  A review of current left knee x-ray images showed medial compartment narrowing consistent with advanced degenerative joint disease of the left knee.  

Pursuant to the Board's October 2011 remand, the Veteran was afforded another examination for his left knee in September 2012.  During the clinical interview, the Veteran denied flare-ups that impacted the function of his knee.  Left knee forward flexion was 0 to 120 degrees with no pain.  Extension ended at 0 degrees with no pain.  After repetitive use testing, the Veteran's left knee still had the same range of motion.  The examiner found that the Veteran had no additional limitation of motion in the left knee after repetitive-use testing.  However, the examiner did find that the Veteran's left knee had less movement than normal and that there was swelling.  There was pain on palpation of the left knee.  All stability tests were normal, and there was no history of recurrent patellar subluxation or dislocation.  

The examiner next commented on the Veteran's semilunar cartilage condition.  He found that this aspect of the Veteran's left knee disability caused frequent episodes of joint locking and effusion.  The examiner concluded that the residuals of the Veteran's in-service meniscectomy caused pain, swelling, and occasional locking.  X-ray images of the left knee showed degenerative or traumatic arthritis.  The images revealed no evidence of patellar subluxation, however.  

The Board is not aware of any other relevant evidence to this issue.  After a thorough review of the record, the Board finds that a disability rating in excess of 20 percent for the Veteran's left knee condition is not warranted.  At the outset, the Board notes that the Veteran meets the schedular criteria for a 20 percent disability rating under DC 5258 because of his dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  However, since that is the maximum benefit available under that DC, any higher disability rating will need to fall under a different DC.  

However, DCs 5260 and 5261 are not applicable in the instant case because the Veteran's left knee disability has not resulted in compensable limitation of motion of either flexion or extension during the course of the claim and appeal period.  The Board is aware of the positive findings of pain on motion during the Veteran's December 2007 VA examination.  However, despite the Veteran endorsing symptoms of pain, the examiner indicated that the Veteran's pain, even after repeated motion, did not limit the Veteran's range of motion to even a compensable degree.  There is no ankylosis in the Veteran's left knee, so DC 5256 is not applicable.  The VA examiners and private treatment providers of record are all unanimous in concluding that the Veteran's left knee disability does not cause instability, so DC 5257 is not applicable here.  Additionally, the evidence for this period of the appeal is devoid of diagnoses of impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  As such, these codes are also inapplicable.  

Finally, the Veteran's left knee disability is rated under DC 5258, which, as noted above, accounts for pain, locking, and effusion in the joint.  Accordingly, a separate 10 percent rating under DC 5003 for limitation of motion due to pain would amount to impermissible pyramiding, as it would compensate duplicative symptomatology.  38 C.F.R. § 4.14; VAGCOPREC 9-2004 ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Lastly, the Board finds that additional compensation for functional loss pursuant to 38 C.F.R. 4.40, 4.45, or 4.59 is not warranted. As noted above, the Veteran's pain is compensated through his 20 percent evaluation under DC 5258, thus, to provide additional compensation for pain would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2015). Moreover, there is no evidence of additional functional loss caused by weakness, fatigability, incoordination, etc. that would justify a separate rating. Thus, such additional compensation is not appropriate here.

The Board acknowledges the Veteran's assertions that his knee disability is more severe than evaluated, to include his reports of knee pain and swelling.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the medical reports, and finds that the Veteran is credible in reporting the severity of his disabilities.  The more credible and probative evidence, however, is devoid of a showing that a higher rating is warranted for the Veteran's left knee disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board has also considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2014).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected left knee disability presents such an exceptional or unusual disability picture as to render the schedular evaluations inadequate or render them impractical. The Veteran presents no symptoms in conjunction with is left knee disability that are not contemplated by the schedular criteria. He has reported pain, locking, swelling, and some limitation of motion. All these symptoms are contemplated by the schedular criteria as discussed above, and are compensated as part of the normal disability picture for a knee condition. Thus, compensation for the average impairment of earning capacity caused by his left knee disability is provided in his assigned 20 percent schedular evaluation.  38 C.F.R. §§ 4.1, 4.71a  (2015). There is no indication that his disability picture is so unusual that it presents marked interference with employment, because any impairment in earning capacity is contemplated through the schedular compensation provided. Nor is his disability picture such that there are frequent periods of hospitalization warranted. Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown. 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, an increased rating under the assigned DC is not warranted, and the appeal must be denied.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2014).  

In this case, the Veteran is service-connected for his left knee disability alone.  As such, his total disability rating is 20 percent.  Therefore, the Veteran does not meet the criteria for schedular TDIU as a matter of law.  

The Board has also considered whether referral for extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b).  However, in this case, the evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected knee disability.  

In a Request for Employment Information in Connection with Claim for Disability Benefits form received in November 2007, the Veteran asserted that he had to leave his job at the Georgetown Fire Department as a result of his left knee.  He corroborated this report during the clinical interview of his VA examination for his left leg in December 2007.  In the interview, the Veteran complained that his left knee pain was gradually getting worse and that he was unable to keep his career as a firefighter because he was unable to perform the occupational duties such as climbing a ladder, squat, stand on one leg, or carry heavy loads.  In his rationale portion of that examination, the VA examiner opined that the Veteran's left knee degenerative joint disease rendered the Veteran unable to meet the demands of his job as a firefighter, causing him to stop working in June 2007.  In a June 2008 VA Form 9, the Veteran argued that his left knee injury had cost him his career as a firefighter. 

VA directed the September 2012 examiner to address whether the Veteran's service-connected left knee disability precluded him from obtaining or maintaining substantially gainful employment.  The examiner provided a negative opinion, explaining that the Veteran's left knee condition did not preclude him from gainful employment.  While the Veteran was better suited for sedentary employment due to his left knee condition, he would be able to function in a physical employment environment with a few limitations, like no prolonged standing or walking for more than 40 minutes per hour.  

A TDIU requires the Veteran to be unable to secure and follow a substantially gainful occupation due to service-connected knee disability.  The Board finds that this is not borne out by the record.  The Veteran reported during his VA examination in September 2012 he had worked the previous 3 years as a construction operator.  However, even if the Veteran were actually unemployed at that time, the Veteran's left knee did not disqualify him from sedentary work, or even work in a physical employment environment with some limitations.  

Therefore, the evidence does not show that the Veteran is unable to obtain or retain gainful employment due solely to his service-connected left knee disability.  Therefore, application of 38 C.F.R. § 4.16(b) governing extraschedular TDIU is not warranted.  Therefore, the Veteran's claim for TDIU must be denied.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for a left knee disability is denied.  

Entitlement to TDIU is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


